                            Case 12-50947-CSS             Doc 328        Filed 10/05/18        Page 1 of 8




                                      IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF DELAWARE


         In re:                                                          Chapter 11

         ASHINC Corporation, et al.,                                     Case No. 12-11564 (CSS)

                                      Debtors.                           (Jointly Administered)

         YUCAIPA AMERICAN ALLIANCE FUND II
         L.P., et al.,

                                      Appellants,                        Civil Action No. 18-1467-CFC

                    v.
                                                                         Adv. Proc. No. 12-50947
         ASHINC CORPORATION,
                                                                         BAP No. 18-47
                                      Appellee.

                     APPELLANTS’ DESIGNATION OF ITEMS TO BE INCLUDED IN THE
                      RECORD ON APPEAL AND STATEMENT OF ISSUES ON APPEAL


                    Appellants Yucaipa American Alliance Fund I, L.P. and Yucaipa American Alliance

         (Parallel) Fund I, L.P. (together, “Yucaipa Fund I”), along with Yucaipa American Alliance

         Fund II, L.P. and Yucaipa American Alliance (Parallel) Fund II, L.P. (together, “Yucaipa

         Fund II” and, collectively with Yucaipa Fund I, “Yucaipa”),1 hereby submit pursuant to 28

         U.S.C. § 158(a) and Rule 8001(a) of the Federal Rules of Bankruptcy Procedure, this statement

         of issues and designation of items to be included in the record on appeal regarding the Notice of

         Appeal [Docket No. 320] from the Order granting the motion of BDCM Opportunity Fund II,

         LP, Black Diamond CLO 2005-1 LTD, and Spectrum Investment Partners LP (collectively, the

         “Petitioning Creditors”) to dismiss [Docket No. 73] (the “Motion to Dismiss”) Yucaipa’s


           1
                Yucaipa Fund II was improperly named as a defendant in the bankruptcy court proceedings, and the
                counterclaim asserts claims on behalf of all defendants. However, as has been made clear in the underlying
                litigation, Yucaipa Fund II has no investment in the Debtors.
01:23708172.1

                                                                    1
                       Case 12-50947-CSS          Doc 328    Filed 10/05/18    Page 2 of 8




         Amended Counterclaim and Cross-Claim For Declaratory Judgment and Injunctive and Other

         Relief And Amended Answer to Debtors’ Verified Complaint [Docket No. 65] (the

         “Counterclaim and Cross-Claim”) in its entirety, with prejudice, entered by the United States

         Bankruptcy Court for the District of Delaware in the above-captioned adversary proceeding on

         February 27, 2013 [Docket No. 139] (the “Order”).

                 On September 7, 2018, the Bankruptcy Court entered final judgment in this matter

         [Docket No. 317]. Yucaipa timely noticed this appeal on September 21, 2018 [Docket No. 320].


                 I.     DESIGNATION OF ITEMS FOR RECORD ON APPEAL


           Adv. 12-50947
           Docket No.               Description
           1.                 Complaint (Verified) for Declaratory Judgment and Injunctive Relief
                              filed by Allied Systems Holdings, Inc. (redacted) [10/18/2012]

           45.                (FILED UNDER SEAL) Verified Complaint for Declaratory Judgment
                              and Injunctive Relief filed by Allied Systems Holdings, Inc. (unredacted)
                              [11/15/2012]

           55.                Answer to Complaint and Counterclaim and Cross-Claim filed by
                              Yucaipa [12/5/2012]

           65.                Amended Counterclaim and Cross-Claim for Declaratory Judgment
                              and Injunctive and Other Relief filed by Yucaipa [1/5/2013]

           71.                Answer to Complaint with Crossclaim filed by The CIT
                              Group/Business Credit, Inc. [1/25/2013]

           72.                Reply of Debtor Allied Systems Holdings, Inc. to Yucaipa’s Amended
                              Counterclaim for Declaratory Judgment and Injunctive and Other
                              Relief [1/25/2013]

           73.                Motion to Dismiss the Amended Cross-Claim in Its Entirety filed by
                              the Petitioning Creditors [1/25/2013]

           74.                Memorandum of Law in Support of Cross-Claim Defendants Motion to
                              Dismiss the Amended Cross-Claim in Its Entirety filed by the
                              Petitioning Creditors [1/25/2013]


01:23708172.1

                                                         2
                  Case 12-50947-CSS      Doc 328      Filed 10/05/18    Page 3 of 8




           75.         Joinder in Petitioning Creditors’ Motion to Dismiss filed by Del
                       Mar Distressed Opportunities Master Fund [1/25/2013]

           76.        Joinder in Petitioning Creditors’ Motion to Dismiss filed by MJX
                      Asset Management, LLC [1/25/2013]

           77.        Statement in Support of Petitioning Creditors’ Motion to Dismiss filed
                      by Par-Four Investment Management [1/25/2013]

           78.        Joinder in Petitioning Creditors’ Motion to Dismiss filed by Teak
                      Hill Master Fund L.P. [1/25/2013]

           84.         Answer to Complaint with Crossclaim filed by Petitioning
                       Creditors [1/25/2013]

           85.         Answer to Complaint with Crossclaim filed by Del Mar
                       Distressed Opportunities Master Fund [1/25/2013]

           86.        Answer to Complaint with Crossclaim filed by MJX Asset
                      Management, LLC [1/25/2013]

           87.         Answer to Complaint with Crossclaim filed by Par-Four
                       Investment Management [1/25/2013]

           88.         Answer to Complaint with Crossclaim filed by Spectrum
                       Investment Partners LP [1/25/2013]

           89.         Answer to Complaint with Crossclaim filed by Teak Hill Master Fund
                       L.P. [1/25/2013]

           90.         Answer to Complaint with Crossclaim filed by The Official Committee
                       of Unsecured Creditors [1/25/2013]

           92.        Stipulation of Dismissal filed by Bennett Management [1/28/2013]


          101.         Objection by Yucaipa American Alliance Fund I, LP, Yucaipa
                       American Alliance (Parallel) Fund I, LP, Yucaipa American Alliance
                       Fund II, LP, Yucaipa American Alliance (Parallel) II Fund, LP to
                       Defendants BDCM Opportunity Fund II LP’s, Black Diamond CLO
                       2005-LTD’s and Spectrum Investment Partners LP’s Motion to
                       Dismiss the Amended Cross-Claim in Its Entirety [2/13/2013]
           117.        Memorandum of Law in Further Support of Cross-Claim Defendants
                       BDCM Opportunity Fund, II, LP’s, Black Diamond CLO 2005-1
                       Ltd.’s and Spectrum Investment Partners LP’s Motion to Dismiss the
                       Amended Cross-Claim in Its Entirety [2/21/13]

01:23708172.1

                                                  3
                            Case 12-50947-CSS         Doc 328     Filed 10/05/18    Page 4 of 8




           120.                    Response to the Objection by Yucaipa American Alliance Fund I, LP,
                                   Yucaipa American Alliance (Parallel) Fund I, LP, Yucaipa American
                                   Alliance Fund II, LP, Yucaipa American Alliance (Parallel) II Fund, LP
                                   to Defendants BDCM Opportunity Fund II LP’s, Black Diamond CLO
                                   2005-1 LTD’s and Spectrum Investment Partners LP’s Motion to
                                   Dismiss the Amended Cross-Claim in Its Entirety filed by the Official
                                   Committee of Creditors [2/22/2013]
           139.                    Order Granting Motion to Dismiss Party [2/27/2013]
           162.                    Transcript of February 27, 2013 Hearing [3/15/2013]
           271.                    Transcript regarding Hearing Held 7/30/13 [8/1/2013]
           275.                    Order Granting Motion for Summary Judgment Regarding The
                                   Determination of Requisite Lenders Under the First Lien Credit Agreement
                                   [8/8/2013]

           310.                    Order (COPY FROM DISTRICT COURT) Denying the Appeal of Order
                                   Granting Motion for Summary Judgment (Civil Action No. 13-1583)
                                   [4/1/2016]
           315.                    Status Report Filed by Catherin E. Youngman [8/6/2018]
           316.                    Certification of Counsel Regarding Proposed Order and Final Judgment
                                   [9/6/2018]

           317.                    Order and Final Judgment [9/7/2018]
           320.                    Notice of Appeal [9/21/2018]
           326.                   Affidavit/Declaration of Service — Notice of Appeal [9/27/2018]

                II.          STATEMENT OF ISSUES ON APPEAL

                      Before this Court is Yucaipa’s appeal from the Bankruptcy Court’s February 27, 2013

         Order granting the Petitioning Creditors’ Motion to Dismiss the cross-claims asserted against

         them in Yucaipa’s Counterclaim and Cross-Claim (the “Cross-Claims”).

                      Count I of the Cross-Claims asserted a claim for declaratory judgment against each of

         (1) the Official Committee of Unsecured Creditors appointed in the above-captioned Chapter 11

         cases (the “Committee”); (2) the Administrative Agent and certain lenders (the “Lenders”), as

         parties to the Amended and Restated First Lien Secured Super-Priority Debtor In Possession and

         Exit Credit and Guaranty Agreement (the “Credit Agreement”) dated May 15, 2007, by and
01:23708172.1

                                                              4
                       Case 12-50947-CSS          Doc 328      Filed 10/05/18      Page 5 of 8




         among Allied Holdings, Inc. (“Holdings”), Allied Systems, Ltd., certain subsidiaries of

         Holdings, the lenders party thereto (the “Lenders”), Goldman Sachs Credit Partners L.P. and The

         CIT Group/Business Credit, Inc.; (3) the Petitioning Creditors (collectively with the Committee,

         the Administrative Agent, and the Lenders, the “Cross-Claim Defendants”); and (4) Debtor

         Allied Systems Holdings, Inc. (“Allied” and, together with the Cross-Claim Defendants, the

         “Counterclaim and Cross-Claim Defendants”). Among other things, Count I sought a judicial

         declaration that (a) certain provisions of that certain Amendment No. 3 to Credit Agreement and

         Consent, dated as of April 17, 2008 (the “Third Amendment”) were invalid and should be

         severed from the Third Amendment because they violate the terms of the Credit Agreement, and

         (b) a declaration that Yucaipa (i) validly holds the term loans and letters of credit it acquired

         from ComVest Investment Partners III, L.P. (“ComVest”) (consisting of $145,112,547.06 of the

         $265,000,000 maximum first lien loans authorized by the Credit Agreement), (ii) does not have

         any obligation to contribute any portion of those loans as equity or otherwise, and (iii) has all

         voting and other rights associated with those loans under the Credit Agreement.

                Count II asserted a claim for unjust enrichment against each of the Counterclaim and

         Cross-Claim Defendants on the ground that compelling Yucaipa to comply with certain

         provisions of the Third Amendment, many of which were revised or replaced in that certain

         Amendment No. 4 to Credit Agreement, dated August 21, 2009 (the “Fourth Amendment”),

         would result in unjust and inequitable enrichment of Allied and the Lenders at Yucaipa’s

         expense because Yucaipa would not have agreed to purchase first lien loans from ComVest in

         the absence of the amendments made in the Fourth Amendment and but for certain explicit and

         implicit representations by Allied and its counsel, and the Petitioning Creditors.




01:23708172.1

                                                           5
                       Case 12-50947-CSS          Doc 328      Filed 10/05/18    Page 6 of 8




                Count III asserted a claim for estoppel against each of the Counterclaim and Cross-Claim

         Defendants on the ground that their actions, including their failure to object to the Fourth

         Amendment, bar them from arguing that the provisions of the Third Amendment are controlling

         as to Yucaipa.

                Finally, Count IV asserted a claim for injunctive relief against each of the Counterclaim

         and Cross-Claim Defendants, to enjoin the Petitioning Creditors and Defendant American

         Money Management Corporation from acting as “Requisite Lenders” and “Agents” under the

         Credit Agreement and from taking actions based on that claimed status.

                The issues on appeal are as follows:


                1.        Whether the Bankruptcy Court erred in granting the Motion to Dismiss the Cross-

                          Claims based on its conclusion that the covenant not to sue contained in

                          Section 2.7(e) of the Third Amendment, which added new Section 10.6(j) to the

                          Credit Agreement, bars Yucaipa’s claims against the Petitioning Creditors.


                2.        Whether the Bankruptcy Court erred in granting the Motion to Dismiss the Cross-

                          Claims on the ground that they are barred by Delaware’s three-year statute of

                          limitations.


                3.        Whether the Bankruptcy Court erred in granting the Motion to Dismiss based on

                          its conclusion that Section 10.6(b) of the Credit Agreement, which provides that

                          the consent of any registered lender is “conclusive and binding on any subsequent

                          holder, assignee or transferee of the corresponding Commitments, LC Deposits or

                          Loans” of such lender, bars Yucaipa’s Cross-Claims.



01:23708172.1

                                                           6
                       Case 12-50947-CSS          Doc 328      Filed 10/05/18    Page 7 of 8




                4.      Whether the Bankruptcy Court erred in granting the Motion to Dismiss based on

                        its conclusion that Section 10.9 of the Credit Agreement, which provides that no

                        failure or delay on the part of any lender in the exercise of “any power, right or

                        privilege” under the Credit Agreement shall be construed as a waiver of any

                        default or acquiescence therein, bars Yucaipa’s Cross-Claims.


                5.      Whether the Bankruptcy Court erred in granting the Motion to Dismiss with

                        prejudice and thereby denying Yucaipa the opportunity to amend its claims.



                Yucaipa reserves any and all rights to amend this Designation of Items for Record on

         Appeal and Statement of Issues on Appeal, each as set forth herein, including, without limitation,

         to identify and to include additional issues and items for inclusion in the record on appeal.



         Dated: October 5, 2018                        YOUNG CONAWAY STARGATT
                                                       & TAYLOR, LLP

                                                       /s/ Michael S. Neiburg
                                                       Michael R. Nestor (No. 3526)
                                                       Michael S. Neiburg (No. 5275)
                                                       1000 North King Street
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 571-6600
                                                       Facsimile: (302) 571-1253
                                                       Email: mnestor@ycst.com
                                                              mneiburg@ycst.com


                                                       -and-




01:23708172.1

                                                          7
                Case 12-50947-CSS   Doc 328   Filed 10/05/18   Page 8 of 8




                                       GIBSON, DUNN & CRUTCHER LLP
                                       Robert A. Klyman
                                       Maurice M. Suh
                                       Kahn Scolnick
                                       333 South Grand Avenue
                                       Los Angeles, CA 90071
                                       Telephone: (213) 229-7000
                                       rklyman@gibsondunn.com
                                       msuh@gibsondunn.com


                                       Attorneys for Yucaipa American Alliance Fund II,
                                       L.P.,Yucaipa American Alliance (Parallel) Fund II,
                                       L.P.,Yucaipa American Alliance Fund I, L.P. and
                                       Yucaipa American Alliance (Parallel) Fund I, L.P.




01:23708172.1

                                          8
